J-A17006-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

DERRICK HAMM,

                            Appellant                No. 2920 EDA 2015


            Appeal from the Judgment of Sentence August 31, 2015
             in the Court of Common Pleas of Philadelphia County
              Criminal Division at Nos.: CP-51-SA-0002192-2015;
                            CP-51-SA-0002193-2015
                            CP-51-SA-0002194-2015

BEFORE: GANTMAN, P.J., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                            FILED AUGUST 19, 2016

        Appellant, Derrick Hamm, appeals pro se from the judgment of

sentence imposed pursuant to his negotiated guilty plea to three summary

offenses of cruelty to animals.1 We affirm.

        In its November 25, 2015 opinion, the trial court aptly set forth the

relevant background of this case, as follows:

              On April 21, 2015, [Appellant] was cited for three
        summary offenses for cruelty to animals (three horses). On
        June 9, 2015, [Appellant] appeared before the Honorable Marvin
        Louis Williams Sr. at a trial and was found guilty of all three
        summary offenses. He was ordered to pay restitution in the
        amount of $1,550.56 for each horse, the immediate forfeiture of
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S.A. § 5511(c)(1).
J-A17006-16


       any animals, and was prohibited from having any animals for
       ninety days. On July 9, 2015, [Appellant] filed a [counseled]
       notice of appeal [to the trial court].

              On August 31, 2015, on appeal, [Appellant] appeared
       before th[e trial c]ourt and entered into a negotiated guilty plea
       to all three summary offenses for cruelty to animals. This same
       day, th[e trial c]ourt imposed the negotiated sentence, which
       included . . . reduced restitution [and fines,] the immediate
       forfeiture of any animals, and a ninety-day prohibition from
       having any animals. The ninety-day prohibition was to run
       consecutive for each offense for a total of nine months.

            On September 29, 2015, [Appellant] filed a timely notice
       of appeal, pro se. The next day, th[e trial c]ourt ordered
       [Appellant] to submit a statement of [errors] complained of on
       appeal pursuant [to] Pa.R.A.P. § 1925(b).       [See Pa.R.A.P.
       1925(b).]

              On October 26, 2015, because defense counsel never filed
       a petition[] to withdr[a]w following the negotiated plea, [the]
       Superior Court ordered defense counsel to clarify [Appellant’s]
       representation status. On November 2, 2015, th[e trial court]
       granted counsel’s motion to withdraw. On the same date, th[e
       trial c]ourt also filed an order, sua sponte, giving [Appellant] a
       one-week extension─until November 9, 2015─to file a concise
       statement of [errors] complained of [on] appeal.[2]

            On November 9, 2015, [Appellant] filed a pro se letter in
       which he requested th[e trial c]ourt to appoint him counsel. On
       November 12, 2015, th[e c]ourt informed [Appellant] that he
       was not entitled to counsel for a summary appeal[,3] and

____________________________________________


2
  A trial court can extend the period of time for filing a Rule 1925(b)
statement for good cause. See Pa.R.A.P. 1925(b)(2), Note.
3
  “Generally, there is no requirement, either under the United States
Constitution or under the Pennsylvania Constitution, that defendants in . . .
summary cases be provided with counsel.” Commonwealth v. Long, 688
A.2d 198, 201 (Pa. Super. 1996) (citations and internal quotation marks
omitted).   “[Specifically,] there is no right to counsel where the only
(Footnote Continued Next Page)


                                           -2-
J-A17006-16


       instructed him to file, forthwith, a concise statement of [errors]
       complained of on appeal. …

(Trial Court Opinion, 11/25/15, at 1-2) (unnecessary capitalization omitted).

       Appellant has failed to file the court-ordered Rule 1925(b) statement.4

Therefore, we begin by observing the well-settled law that:

             Our jurisprudence is clear and well-settled, and firmly
       establishes that: Rule 1925(b) sets out a simple bright-line rule,
       which obligates an appellant to file and serve a Rule 1925(b)
       statement, when so ordered; any issues not raised in a Rule
       1925(b) statement will be deemed waived; the courts lack the
       authority to countenance deviations from the Rule’s terms; the
       Rule’s provisions are not subject to ad hoc exceptions or
       selective enforcement; appellants and their counsel are
       responsible for complying with the Rule’s requirements; Rule
       1925 violations may be raised by the appellate court sua sponte
       ....

Commonwealth v. Hill, 16 A.3d 484, 494 (Pa. 2011).

       Here, because Appellant failed to file the Rule 1925(b) statement as

ordered, any issue he attempts to raise on appeal is waived.5         See id.

Hence, we affirm the judgment of sentence.        See In re K.L.S., 934 A.2d

                       _______________________
(Footnote Continued)

sentence provided for in a summary violation is a fine and costs.”          Id.
(citation omitted).
4
    The court filed an opinion on November 25, 2015. See Pa.R.A.P. 1925(a).
5
   We also observe that Appellant’s one-page handwritten brief does not
comply with any of our Rules of Appellate Procedure, and fails to raise an
issue for our review. (See Appellant’s Brief, at unnumbered page 1); see
also Pa.R.A.P. 2111. Appellant merely maintains that “the truth has not
been told.”    (Appellant’s Brief, at unnumbered page 1) (capitalization
omitted). Because the defects in Appellant’s brief are substantial, we could
quash on this basis. See Pa.R.A.P. 2101.



                                            -3-
J-A17006-16


1244, 1246 n.3 (Pa. 2007) (observing, “When the appellant has failed to

preserve issues for appeal, the issues are waived, and the lower court’s

order is . . . ‘affirmed.’”) (citation omitted).

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/19/2016




                                        -4-